Citation Nr: 9928719	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-23 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The evaluation of the veteran's service-connected residuals 
of a left ankle injury, rated 10 percent disabling from 
December 8, 1993, 20 percent from February 19, 1997 and 10 
percent from June 1, 1999, to include the propriety of the 
rating reduction from 20 percent to 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.




ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
December 1993.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO), 
which granted service connection for residuals of a left 
ankle injury and assigned a 10 percent disability evaluation 
therefor.  The Board notes that the claims file was 
transferred to the RO in Winston-Salem, North Carolina in 
June 1998.

In September 1995, the veteran's representative submitted a 
notice of disagreement with that rating decision, indicating 
her disagreement with the initial evaluation assigned.  A 
statement of the case was furnished the veteran in October 
1995, which characterized the issue as entitlement to an 
increased evaluation for the disorder.  The Board notes, 
however, that more recently the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question that currently has been certified 
for appeal was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the issue on appeal as 
set forth on the preceding page.

The Board further notes that in the subsequent development of 
the certified appellate issue, the RO, by a March 1997 rating 
decision, granted an increased evaluation of 20 percent for 
the veteran's residuals of a left ankle injury, effective 
from February 19, 1997.  A supplemental statement of the case 
was furnished the veteran in April 1997.  Another 
supplemental statement of the case was furnished in June 
1998.

The Board notes that subsequently, a December 1998 rating 
decision proposed a reduction in the evaluation for the 
veteran's residuals of a left ankle injury, from 20 percent 
to 10 percent.  In March 1999, the veteran and her spouse, 
accompanied by her representative, appeared and presented 
testimony at a hearing on appeal before a VA hearing officer.  
A complete transcript of the testimony is of record.  
Following the March 1999 hearing on appeal, the hearing 
officer issued a decision reducing the evaluation of the 
veteran's residuals of a left ankle injury from 20 to 10 
percent, effective June 1, 1999.  The RO then issued a 
supplemental statement of the case on the issue of the 
evaluation of her service-connected disorder in March 1999.  


REMAND

Initially, the Board notes that in her VA Form 9, substantive 
appeal, received in April 1996, the veteran had checked the 
box indicating that she wished to appear personally before a 
Member of the Board at a hearing in Washington, D.C.  There 
is no indication in the record that this request was 
subsequently withdrawn by the veteran.  This hearing was 
scheduled for September 1, 1999.  Notification of the 
scheduled hearing was sent to the veteran in a letter dated 
June 9, 1999.  The record indicates that the veteran 
subsequently notified the Board that she would be unable to 
attend the scheduled hearing.  She further requested that the 
hearing be rescheduled as a video conference hearing so that 
she could report to the RO in Winston-Salem for the hearing.  
As the veteran has indicated her continuing desire for a 
hearing before the Board, the RO should now schedule the 
veteran for her requested video conference hearing before a 
Member of the Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should schedule a video conference 
hearing at the RO for the veteran before 
a Member of the Board, as requested.

The case should be returned to the Board for further 
appellate consideration, if otherwise in order, following 
appropriate appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

